Citation Nr: 1512699	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post left knee total arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to March 1985, with unverified active service from September 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in April 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In May 2012, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 


FINDING OF FACT 

The service-connected status post left knee total arthroplasty is not manifested by severe painful motion or weakness, ankylosis of the knee joint, limitation of extension to 30 degrees, or nonunion of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for the service-connected status post left knee total arthroplasty have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71, 4.71a including Diagnostic Codes 5055, 5256, 5261, 5262 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the AOJ issued a VCAA notice letter to the Veteran in October 2007, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, private medical records, VA examination reports, and the April 2010 hearing transcript. 

At the April 2010 hearing, the Veteran expressed concern that the October 2008 VA examination was inadequate.  He stated the physical part of the examination had caused him a lot of pain, and he got the impression she had not reviewed all of his claims file.  The Board has reviewed the October 2008 VA examination report and finds that it is clear that the examiner thoroughly reviewed the record and conducted a thorough interview, where she asked the Veteran about the symptoms he experienced, as she commented on pain, weakness, stiffness, swelling, heat and redness, instability, locking, fatigability, lack of endurance, effect on the Veteran's current employment, and flare-ups.  There was an answer for each of these symptoms, which means she asked the Veteran about the symptom and then wrote down what the Veteran reported, which description is consistent with the Veteran's statements and testimony.  Additionally, the examiner herself addressed whether the Veteran's knee had painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, and guarding of movement.  She reported the Veteran's range of motion in degrees for both active and passive range of motion.  She addressed whether the Veteran had instability and made a specific note that the meniscus was not examined because the Veteran had an artificial knee joint.  She addressed whether the Veteran's range of motion changed after five repetitions.  The Board therefore concludes that the 2008 examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

As noted, the Veteran's claim was remanded for additional development in May 2012.  Specifically, the claim was remanded in order to schedule the Veteran for a VA examination and to obtain outstanding treatment records.  The Veteran was afforded a VA examination in June 2012 and his VA treatment records were obtained and associated with his claims file.  In addition, in a June 2012 letter, the AMC requested that the Veteran submit private treatment records or authorize VA to obtain them on his behalf. 

The Veteran did not submit any additional private treatment records following the Board's remand and VA has not received authorization to obtain such records on his behalf.  In this capacity, the Board observes that the Veteran reported that he submitted the necessary information and/or authorization to allow VA to obtain his private treatment records.  See a November 2012 statement.  However, the Board was clear in its May 2012 remand that only "some" private records were received directly from the Veteran, and it appeared VA had not obtained private records based on the medical releases the Veteran had submitted previously.  See Board decision on pg. 3.  The Veteran chose not to submit new medical releases, and the Board finds that the duty to assist with obtaining private records has been met.  

Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). The Veteran and his representative have not contended otherwise.

In a November 2012 statement, the Veteran stated that after reviewing the November 2012 Supplemental Statement of the Case, he was "left thinking that a true re-evaluation of [his] disability . . . had not been completed."  The Veteran specifically argued that the examiner asked him questions concerning his left knee pain and his ability to work, however, his answers were not accurately reflected in the November 2012 Supplemental Statement of the Case.  He did not, however, argue that his answers were not accurately reflected in the examination report itself. 

While the Veteran described the June 2012 VA examination as "cursory," the Board has reviewed the examiner's report and finds it to be adequate for rating purposes.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent the Veteran contends that the examination report does not accurately reflect the answers he provided, the Board notes that the symptomatology he described in his November 2012 statement is accurately reflected in the examination report and the report contains the information necessary to rate the Veteran's knee disability.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2.  

The record reflects that at the April 2010 hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2014).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2014).

The Veteran's left knee disability is currently assigned a 30 percent rating under Diagnostic Code 5055 (knee replacement (prosthesis)).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5055 is obviously applicable to the instant case, primarily because it pertains specifically to the disability at issue (total knee replacement), but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5055, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.

Under Diagnostic Code 5055, the minimum rating is 30 percent.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If there are intermediate degrees of residual weakness, pain or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, ankylosis of a knee that is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, warrants a 30 evaluation.  Ankylosis in flexion between 10 and 20 degrees is rated 40 percent disabling.  Ankylosis in flexion between 20 and 45 degrees is rated 50 percent disabling.  Ankylosis which is extremely unfavorable, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

III.  Analysis 

At the April 2010 hearing, the Veteran testified that his knee was affected every day because he walked constantly in his job as a building and fire inspector.  He stated he could not squat or kneel for any length of time.  He clarified that he was unable to kneel on his left knee.  The Veteran testified that when he underwent the VA examination in 2008, he was in pain for several days afterwards because of the way the physician's assistant examined his knee.  He expressed concern that the examination was not adequate.  The Veteran described being in excruciating pain every day.  

The Veteran has been awarded a 100 percent rating from August 27, 2007 through October 1, 2008.  A 30 percent rating is in effect thereafter.  The next higher rating under Diagnostic Code 5055 is 60 percent. 

The Board must first determine if there are intermediate degrees of residual weakness, pain or limitation of motion which allow it to rate the disability under Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th ed. 1987)).  

Upon review, there is no competent and credible evidence indicating left knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use; Diagnostic Code 5256 is therefore not for application.  Moreover, the Veteran does not appear to contend that his left knee is ankylosed.

With respect to limitation of extension of the Veteran's left knee, the October 2008 and June 2012 examination reports indicate that the Veteran demonstrated full extension of the knee (e.g., 0 degrees).  These findings were consistent with a noncompensable rating under Diagnostic Code 5261, and thus would not provide a basis to award an evaluation in excess of 30 percent.  Diagnostic Code 5261 therefore does not avail the Veteran to a higher rating.   

With respect to Diagnostic Code 5262, there is competent evidence that the Veteran has no impairment of the tibia and fibula.  For example, in the June 2012 VA examination report, the examiner specifically noted that the Veteran had never had shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Thus, there is evidence that 

Accordingly, rating by analogy under Diagnostic Codes 5256, 5261, or 5262 is not warranted.  The Board will therefore move on to a discussion of a higher rating under Diagnostic Code 5055.

To warrant a 60 percent disability rating under Diagnostic Code 5055, the evidence must demonstrate chronic residuals consisting of severe painful motion or weakness in the left knee. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a rating in excess of 30 percent for the left knee.  With respect to weakness, during the October 2008 VA examination, the Veteran reported that he climbs ladders for his job but "has to watch himself due to some lack of confidence in the knee."  Upon questioning the Veteran denied any weakness, instability or giving way but he reported experiencing stiffness, fatigability and a lack of endurance; specifically, that he walks all day and will have to take breaks.  A clinical examination revealed no instability, weakness or abnormal movement.  The 5/5 strength finding is evidence against severe weakness.

During the June 2012 VA examination, the Veteran reported that his knee is no longer unstable like it was prior to surgery.  A physical examination revealed normal muscle strength of 5/5 in his knee and that his knee joint was stable.  Phrased differently, the Veteran did not complain of instability or weakness in his knee and the examiner made a specific finding that the Veteran had normal strength in the left lower extremity.  

Accordingly, there is no indication of severe weakness in the left knee to warrant an increased disability rating under Diagnostic Code 5055.

With respect to severe painful motion, during the October 2008 VA examination, the Veteran reported experiencing an improvement in his left knee pain following surgery, however, he noted that his knee pain prevents him from kneeling.  A physical examination revealed no objective evidence of painful motion and the examiner noted that the Veteran experienced "intermittent discomfort" with flare-ups. 

In his February 2010 substantive appeal, the Veteran reported that he works as a building inspector so "walking and climbing ladders is part of [his] everyday life and by the end" of the day his "leg is stiff and painful[,] sometimes to the point of needing pain relievers."  He also reported that he will treat his knee pain by using ice or heat.  

During the April 2010 hearing, the Veteran testified that he works as a building and fire inspector and is "constantly walking and having to climb ladders and [go] into tight, confined spaces."  See Hearing Tr. at 3.  He noted that when he is in these confined spaces, he experiences knee pain.  He also reported that he tries to stay off pain medication although he will have to ice his knee at the end of the day.  Id at 5. The Veteran noted that he is not in "excruciating pain every day, but" he does experience knee pain.  Id. 

During the June 2012 VA examination, the Veteran reported experiencing "a lot of pain" in his left knee and that he takes pain medication 3-4 times per week.  He also stated that he experiences flare ups which require him to stay off his knee, ice the joint, and stay home from work.  A physical examination revealed "no objective evidence of painful motion" and repetitive motion testing did not result in any additional functional impairment.  

After conducting a physical examination and reviewing the Veteran's claims file, the June 2012 VA examiner stated that "the current level of severity of the [V]eteran's service-connected left knee disability is not greater than mild."  It was noted that a physical examination was consistent with a satisfactory outcome following surgery.  His knee was stable on examination without evidence of septic of aseptic loosening of the total knee arthroplasty components or other failure of the components.  The examiner specifically noted that the Veteran had "intermediate degrees of residual weakness, pain or limitation of motion."  Chronic residuals consisting of severe painful motion or weakness were not identified.

While cognizant that the Veteran experiences knee pain, is unable to kneel, and experiences flare ups during cold and wet days that can impact his ability to work, based on the evidence of record, to include his testimony that he is able to spend all day walking, climbing ladders, and negotiating tight spaces, the Board finds that "severe painful motion" necessary for a 60 percent rating under Diagnostic Code 5055 has not been demonstrated.

The Board further notes in passing that a 100 percent rating is not available to the Veteran, as it is only warranted for one year following implementation of the prosthesis.  

In short, the objective medical evidence of record indicates that the Veteran is not entitled to an increased disability rating under Diagnostic Code 5055.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2014).  Upon review, however, the October 2008 and June 2012 VA examiners indicated that the Veteran did not experience any additional functional impairment following repetitive motion testing and the record does not contain any credible evidence suggesting otherwise.  Thus, there is no basis upon which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

In a November 2012 statement from the Veteran, he questioned why he is in receipt of a 30 percent rating and yet Dr. Zimmerman, who performed his knee surgery, had stated that the Veteran was assigned a 40 percent permanent partial disability of the left knee.  It is unclear upon what basis the private physician assigned a 40 percent rating; however, the Board applies VA's Schedule for Rating Disabilities (Rating Schedule) to service-connected disabilities, as required by law.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Based on the Rating Schedule, it finds that no more than a 30 percent rating is warranted for all the reasons described above.  

As for consideration of Dr. Zimmerman's letters, the Board notes that he did not provide detailed clinical findings as to why the Veteran had a 40 percent permanent partial disability of the left knee.  In the November 2009 letter, he noted the Veteran had a range of motion from 0 (which is full) to 120 degrees.  In the September 2008 letter, Dr. Zimmerman stated, "Based on [the Veteran's] last physical exam and symptoms at this time, I would assign him a 40% permanent partial disability of the left knee."  Such description does not provide sufficient details for the Board to have an understanding of what symptoms Dr. Zimmerman was referring.  VA bases its disability determinations regarding the knee on specific symptoms that the claimant experiences.  Dr. Zimmerman did not explain the symptoms to which he referred.

Lastly, the Board understands the Veteran's frustration regarding the receipt of a letter where VA indicated that the Veteran had been deceased.  The Veteran expressed concern as to how he could have confidence in the system when VA made such a serious error.  The Board cannot explain what happened in those circumstances.  However, it finds that the Veteran's knee has had proper evaluations throughout the appeal.  The 2008 and 2012 VA examination reports provide detailed clinical findings pertaining to the service-connected left knee, and these clinical findings showed similar results, which were conducted by two, different examiners.  Additionally, the symptoms the Veteran described at the two examinations were very similar to the symptoms he described at the 2010 hearing.  Thus, the Board feels it has an accurate picture of the level of severity of the Veteran's left knee.

IV.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's symptoms of knee pain and stiffness are specifically contemplated under Diagnostic Code 5055, which intermediate degrees of residual weakness, pain or limitation of motion.  The inability to kneel is a result of knee pain when kneeling, which symptom is contemplated by the rating criteria.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 30 percent for the service-connected right knee degenerative joint disease, status post total knee replacement, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


